DETAILED ACTION
	This is the first Office action on the merits. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements filed on January 23, 2019 and June 16, 2020 were received and considered by the Examiner.

Specification
The disclosure is objected to because of the following informalities: 
In Para. [0023] reference character “226” is used to designate second track link, but reference character “228” is also used to designate second track link within the same paragraph.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150061369 A1 (Thorson et al.), cited in the IDS filed June 16, 2020.
Regarding Claim 1, Thorson et al. discloses (Para. [0021]-[0022]; Figs. 2-4) a track hinge joint (track joint assembly 155) comprising: a first track link (110a) including a first body defining a top surface (shown generally at 150a in Fig. 2), a bottom surface (shown generally at 110a in Fig. 2), a first side surface and a second side surface defining a thickness therebetween (it can be seen in Figs. 2-4 that a first side surface faces away from links 110b and a second side surface would face toward links 110b and the surfaces are separated by a thickness), a proximate end (inwardly offset end 140a) and a distal end (outwardly offset end 150a), and a length therebetween; the first body defines a first bore (bushing bore 160a) with a first diameter disposed adjacent the proximate end (inwardly offset end 140a) and a second bore (pin bore 170a) with a second diameter disposed adjacent the distal end (outwardly offset end 150a), the first diameter being larger than the second diameter (Para. [0022]; it can be seen in Figs. 3-4 that the bushing bore 160a has a larger diameter than the pin bore 170a); a second track link (Para. [0022] states there are two links 110a) including a second body defining a top surface (shown generally at 150a in Fig. 2), a bottom surface (shown generally at 110a in Fig. 2), a first side surface and a second side surface defining a thickness therebetween (it can be seen in Figs. 2-4 that a first side surface faces away from links 110b and a second side surface would face toward links 110b and the surfaces are separated by a thickness), a proximate end (inwardly offset end 140a) and a distal end (outwardly offset end 150a), and a length therebetween; the second body defines a third bore (bushing bore 160a) with a third diameter disposed adjacent the proximate end (inwardly offset end 140a) and a fourth bore (pin bore 170a) with a fourth diameter disposed adjacent the distal end (outwardly offset end 150a), the third diameter being larger than the fourth diameter (Para. [0022]; it can be seen in Figs. 3-4 that the bushing bore 160a has a larger diameter than the pin bore 170a); wherein the third bore (bushing bore 160a) is aligned with the second bore (pin bore 170a), defining a common track link bore longitudinal 
Regarding Claim 2, Thorson et al. discloses the track hinge joint of claim 1, as discussed above. Thorson et al. further discloses (Para. [0026]; Figs. 2-6) the second track link (110a) defines an outer seal groove concentric about the track link bore longitudinal axis and the first fluid seal assembly (310a) is disposed in the outer seal groove (groove not labeled but it can be seen in Fig. 3 that the link 110a has a groove to house the seal assembly 310a).
Regarding Claim 3, Thorson et al. discloses the track hinge joint of claim 1, as discussed above. Thorson et al. further discloses (Para. [0022], [0027]; Figs. 3-5) the inner bushing (157) is press fit into the third bore (bushing bore 160a)  of the second track link (110a) such that the inner bushing is fixed relative to the second track link.
Regarding Claim 4, Thorson et al. discloses the track hinge joint of claim 1, as discussed above. Thorson et al. further discloses (Para. [0022]; Figs. 3-4) the track pin (120) is press fit into the second bore (pin bore 170a) of the first track link (110a) such that the track pin is fixed relative to the first track link.
Regarding Claim 5, Thorson et al. discloses the track hinge joint of claim 1, as discussed above. Thorson et al. further discloses (Para. [0024]; Figs. 3-4) the first track link (110a) defines an inner seal 
Regarding Claim 19, Thorson et al. discloses (Para. [0021]-[0022]; Figs. 2-4) a track chain assembly (100) comprising: a plurality of track hinge joints (track joint assembly 155), each track hinge joint including a first track link (110a) including a first body defining a top surface (shown generally at 150a in Fig. 2), a bottom surface (shown generally at 110a in Fig. 2), a first side surface and a second side surface defining a thickness therebetween (it can be seen in Figs. 2-4 that a first side surface faces away from links 110b and a second side surface would face toward links 110b and the surfaces are separated by a thickness), a proximate end (inwardly offset end 140a) and a distal end (outwardly offset end 150a), and a length therebetween; the first body defines a first bore (bushing bore 160a) with a first diameter disposed adjacent the proximate end (inwardly offset end 140a) and a second bore (pin bore 170a) with a second diameter disposed adjacent the distal end (outwardly offset end 150a), the first diameter being larger than the second diameter (Para. [0022]; it can be seen in Figs. 3-4 that the bushing bore 160a has a larger diameter than the pin bore 170a); a second track link (Para. [0022] states there are two links 110a) including a second body defining a top surface (shown generally at 150a in Fig. 2), a bottom surface (shown generally at 110a in Fig. 2), a first side surface and a second side surface defining a thickness therebetween (it can be seen in Figs. 2-4 that a first side surface faces away from links 110b and a second side surface would face toward links 110b and the surfaces are separated by a thickness), a proximate end (inwardly offset end 140a) and a distal end (outwardly offset end 150a), and a length therebetween; the second body defines a third bore (bushing bore 160a) with a third diameter disposed adjacent the proximate end (inwardly offset end 140a) and a fourth bore (pin bore 170a) with 
Regarding Claim 20, Thorson et al. discloses the track chain assembly of claim 19, as discussed above. Thorson et al. further discloses (Para. [0021]-[0022], [0025]-[0026]; Figs. 2-4) the track chain assembly defines a midplane disposed along the track pin bore longitudinal axis and the track chain assembly further comprises a third track link (opposing link 110b) that is symmetrical with the first track link (first link 110a) about the midplane, a fourth track link (second opposing link 110b) that is symmetrical with the second track link (second track link 110a) about the midplane, a second outer fluid seal assembly (310b) that is symmetrical with the first outer fluid seal assembly (310a) about the midplane, the inner bushing (157) is symmetrical about the midplane, and the outer bushing (250) is symmetrical about the midplane (it can be seen in Figs. 3-4 that the features of the joint assembly 150 are symmetrical with respect to the midplane).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 7,850,256 (Mulligan).

Regarding Claim 10, Mulligan discloses (Col. 2 lines 54-67, Col. 3 lines 1-16; Figs. 2-4) a track hinge joint (chain 16) comprising: a first track link (26-1a) including a first body defining a top surface (shown generally at 26-1a in Fig. 3), a bottom surface (shown generally at 16 in Fig. 2), a first side surface (shown generally at 26 in Fig. 2) and a second side surface defining a thickness therebetween (it can be seen in the figures that there is a second side surface separated by a thickness), a proximate end (shown generally at 26-1a in Fig. 3) and a distal end (shown generally at 26-2a in Fig. 3), and a length therebetween; the first body (26-1a) defines a first bore (defined by outside diameter 100 of first spacer 36a) with a first diameter disposed adjacent the proximate end and a second bore (defined by outside diameter 101 of first collar 38a) with a second diameter disposed adjacent the distal end, the first diameter being larger than the second diameter (Col. 8 lines 6-18); a second track link (26-2a of second link set) including a second body defining a top surface (shown generally at 26-2a in Fig. 3), a bottom surface (shown generally at 16 in Fig. 2), a first side surface (shown generally at 26 in Fig. 2) and a second side surface defining a thickness therebetween (it can be seen in the figures that there is a second side surface separated by a thickness), a proximate end (shown generally at 26-a1 in Fig. 3) and a distal end (shown generally at 26-2a in Fig. 3), and a length therebetween; the second body defines a third bore (defined by outside diameter 100 of first spacer 36a) with a third diameter disposed adjacent the proximate end and a fourth bore (defined by outside diameter 101 of first collar 38a) with a fourth diameter disposed adjacent the distal end, the third diameter being larger than the fourth diameter (Col. 8 lines 6-18); wherein the third bore is aligned with the second bore, defining a common track link bore longitudinal axis (it can be seen in Fig. 4 that the bores are aligned along the longitudinal axis 25); a track pin (32) disposed in the second bore (Col. 3 lines 20-32); an inner bushing (34) that is disposed in the third bore that is rotatable relative to the track pin (Col. 3 lines 20-32); an outer bushing 
Regarding Claim 11, Mulligan discloses the track hinge joint of claim 10, as discussed above. Mulligan further discloses the outer bushing (35) includes a cylindrical configuration defining a second central thru-hole that defines an outer bushing inner diameter (Col. 4 lines 41-43), and the inner bushing (34) defines an inner bushing outer diameter (Col. 4 lines 22-24), and a ratio of the outer bushing inner diameter to the inner bushing outer diameter ranging from 0.99 to 1.01 (with an outer bushing inner diameter of 64.50 mm and inner bushing outer diameter of 64.25 mm, this gives a ratio within the claimed range).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorson et al. in view of Mulligan.
Regarding Claim 6, Thorson et al. discloses the track hinge joint of claim 1, as discussed above.

Thorson et al. does not disclose a ratio of the inner bushing inner diameter to the track pin outer diameter ranges from 1.00 to 1.02.
However, Mulligan teaches (Col. 4 lines 7-10, 20-22) an inner bushing inner diameter of 44.125 mm and track pin outer diameter of 44.00 mm, which gives a ratio within the claimed range.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge joint disclosed by Thorson et al. to have a ratio of the inner bushing inner diameter to the track pin outer diameter between 1.00 and 1.02, as taught by Mulligan, because doing so would be routine optimization to change dimensions in order to ensure a tight fit between the pin and inner bushing.
Regarding Claim 7, Thorson et al. and Mulligan disclose the track hinge joint of claims 1 and 6, as discussed above.
Thorson et al. further discloses (Para. [0029]; Fig. 5) the inner bushing (157) defines a radial direction, a circumferential direction, the inner bushing further defining a plurality of lubricant grooves (440) extending circumferentially about the track link bore longitudinal axis that are axially spaced apart from each other.
Thorson et al. and Mulligan do not disclose an inner bushing radial thickness ranging from 12.83 mm to 12.84 mm.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the hinge joint disclosed by Thorson et al., as modified by Mulligan, to have an inner bushing radial thickness between 12.83 mm and 12.84 mm because doing so would be 
Regarding Claim 8, Thorson et al. and Mulligan disclose the track hinge joint of claims 1 and 6, as discussed above.
Thorson et al. further discloses (Para. [0026]-[0027]; Figs. 3-5) the outer bushing (250) includes a cylindrical configuration defining a second central thru-hole that defines an outer bushing inner diameter (diameter defined by cylindrical inner surface 270), and the inner bushing (157) defines an inner bushing outer diameter (360a).
Thorson et al. does not disclose a ratio of the outer bushing inner diameter to the inner bushing outer diameter ranging from 1.00 to 1.02.
However, Mulligan teaches (Col. 4 lines 22-24, 41-43) an outer bushing inner diameter of 64.50 mm and inner bushing outer diameter of 64.25 mm, which gives a ratio within the claimed range.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge joint disclosed by Thorson et al. to have a ratio of the outer bushing inner diameter to the inner bushing outer diameter between 1.00 and 1.02, as taught by Mulligan, because doing so would be routine optimization to change dimensions in order to ensure a tight fit between the inner bushing and outer bushing.
Regarding Claim 9, Thorson et al. and Mulligan disclose the track hinge joint of claims 1, 6 and 8, as discussed above.
Thorson et al. and Mulligan do not disclose the outer bushing defines an outer bushing radial thickness ranging from 15.82 mm to 15.83 mm.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the hinge joint disclosed by Thorson et al., as modified by Mulligan, to have an outer bushing radial thickness between 15.82 mm and 15.83 mm because it would be routine .
Claims 12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulligan in view of Thorson et al.
Regarding Claim 12, Mulligan discloses the track hinge joint of claim 10, as discussed above. 
Mulligan does not disclose the inner bushing further defining a plurality of lubricant grooves extending circumferentially about the track link bore longitudinal axis that are axially spaced apart from each other.
However, Thorson et al. teaches (Para. [0029]; Fig. 5) the inner bushing (157) defining a plurality of lubricant grooves (440) extending circumferentially about the track link bore longitudinal axis that are axially spaced apart from each other.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the hinge joint disclosed by Mulligan to include a plurality of lubricant grooves on the outer surface of the inner bushing, as taught by Thorson et al., in order to ensure the outer bushing rotates smoothly relative to the inner bushing.
Mulligan and Thorson et al. do not disclose an inner bushing radial thickness ranging from 12.83 mm to 12.84 mm.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the hinge joint disclosed by Mulligan, as modified by Thorson et al., to have an inner bushing radial thickness between 12.83 mm and 12.84 mm because doing so would be routine optimization based on the diameters of the pin and outer bushing in order to ensure a tight fit based on corresponding dimensions.
Regarding Claim 14, Mulligan discloses the track hinge joint of claim 10, as discussed above. 

Mulligan does not disclose the seal contacts the second track link.
However, Thorson et al. teaches (Para. [0026]; Figs. 3-6) the seal (310a) contacts the outer bushing end face (300a) and the second track link (it can be seen in the figures that the axial ends of the outer bushing contact the seal assembly).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the hinge joint disclosed by Mulligan to have the seal arrangement contacting the axial ends of the outer bushing and the link, as taught by Thorson et al., in order to simplify manufacturing by reducing the amount of parts for assembly.
Regarding Claim 15, Mulligan and Thorson et al. disclose the track hinge joints of claims 10 and 14, as discussed above. 
Mulligan does not disclose the second track link defines an outer seal groove concentric about the track link bore longitudinal axis and the first fluid seal assembly is disposed in the outer seal groove.
However, Thorson et al. teaches (Para. [0026]; Fig. 3) the second track link (110a) defines an outer seal groove concentric about the track link bore longitudinal axis and the first fluid seal assembly (310a) is disposed in the outer seal groove (groove not labeled but it can be seen in Fig. 3 that the link 110a has a groove to house the seal assembly 310a).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the hinge joint disclosed by Mulligan, as modified by Thorson et al., to include a groove in the link in order to house the seal assembly and ensure a tight fit between the outer bushing and the track link.
Regarding Claim 16, Mulligan discloses the track hinge joint of claim 10, as discussed above.
Mulligan does not disclose the inner bushing is press fit into the third bore of the second track link such that the inner bushing is fixed relative to the second track link.
However, Thorson et al. teaches (Para. [0022], [0027]; Figs. 3-5) the inner bushing (157) is press fit into the third bore (bushing bore 160a) of the second track link (110a) such that the inner bushing is fixed relative to the second track link.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the hinge joint disclosed by Mulligan to secure the inner bushing to the link by press-fit, as taught by Thorson et al., in order for the inner bushing to be fixed to the link directly and to reduce the amount of parts for assembly.
Regarding Claim 17, Mulligan discloses the track hinge joint of claim 10, as discussed above.
Mulligan does not disclose the track pin is press fit into the second bore of the first track link such that the track pin is fixed relative to the relative track link.
However, Thorson et al. teaches (Para. [0022]; Figs. 3-4) the track pin (120) is press fit into the second bore (pin bore 170a) of the first track link (110a) such that the track pin is fixed relative to the first track link.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the hinge joint disclosed by Mulligan to secure the track pin to the link by press-fit, as taught by Thorson et al., in order for the track pin to be fixed to the link directly and to reduce the amount of parts for assembly.
Regarding Claim 18, Mulligan discloses the track hinge joint of claim 10, as discussed above.
Mulligan does not disclose the first track link defines an inner seal groove concentric about the track link bore longitudinal axis, the inner bushing defines an inner bushing end face disposed along the 
However, Thorson et al. teaches (Para. [0024]; Figs. 3-4) the first track link (110a) defines an inner seal groove (not labeled but it can be seen in Fig. 3 that the link 110a has a groove to house the seal assembly 240a) concentric about the track link bore longitudinal axis, the inner bushing (157) defines an inner bushing end face (axial end portion 230a) disposed along the track link bore longitudinal axis, and the track hinge joint further comprises a second fluid seal assembly (240a) disposed in the inner seal groove that contacts the inner bushing end face.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the hinge joint disclosed by Mulligan to have an inner seal groove defined by the first track link, as taught by Thorson et al., in order to house the seal assembly and ensure a tight fit between the inner bushing and the track link, while reducing the amount of parts for assembly.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulligan.
Regarding Claim 13, Mulligan teaches the track hinge joint of claims 10-11, as discussed above. 
Mulligan does not disclose the outer bushing defines an outer bushing radial thickness ranging from 15.82 mm to 15.83 mm.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the hinge joint disclosed by Mulligan to have an outer bushing radial thickness between 15.82 mm and 15.83 mm because it would be routine optimization to change the dimension of the radial thickness of the outer bushing to mesh with the sprocket teeth in order to drive the track.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose track link seal assemblies similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865.  The examiner can normally be reached on Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        

/Kip T Kotter/Primary Examiner, Art Unit 3617